PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/336,261
Filing Date: 27 Oct 2016
Appellant(s): Devarakonda et al.



__________________
Francis Lammes, Reg. No. 55,353
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed January 14, 2021 (hereafter the “Appeal Brief”).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated 08/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 
The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-20 are rejected under 35 U.S.C § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(2) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
The rejection of claims 1, 3-8, 10-15, 17-20 under 35 U.S.C § 103 as being unpatentable over Chu-Carroll et al. (US 2015/0261849), in view of “The Era of Cognitive System: An Inside Look at IBM Watson and How it Works” by Rob High (12/12/2012), in further view of Chung et al. (US 2011/0078145). 
The rejection of claims 2, 9, 16 20 under 35 U.S.C § 103 as being unpatentable over Chu-Carroll et al. (US 2015/0261849), in view of “The Era of Cognitive System: An Inside Look at IBM Watson and How it Works” by Rob High (12/12/2012), in view of Chung et al. (US 2011/0078145), in further view of Padovitz et al. (US 2011/0131244). 

(3) Response to Argument
Appellant argues the claims do not recite a mental process and the rejection provides not analysis beyond the conclusion related to what appellant is actually claiming.
Examiner respectfully disagrees. As discussed in the Final Office Action pages 11-14, Appellant’s claims are directed toward a mental process, but for the recitation of generic computer elements. The generic computer elements amount to directing the abstract idea to be performed on a computer. Merely adding generic computer components to perform the method is not sufficient. See MPEP §2106.05(a)(II). Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. The computer components of the claim are existing technology used for their intended purpose. Appellant’s invention in the instant application is not understood to describe specific steps that effect an improvement in computer functionality, but is instead understood to be describing use of computer hardware as a tool to apply the abstract idea.
Appellant argues that Examiner just copied large portions of the claim while ignoring a large majority of the claimed features. 
Examiner respectfully disagrees. The Final Office Action 101 analysis walks through each step of the 2019 PEG. (Final Office Action pages 11-14). For example, Prong One of the analysis identifies the limitations that fall within the Mental Process grouping. The remaining elements are the additional elements addressed in Prong Two. This process is consistent with the Examples provided in the 2019 PEG. Examiner inserted the claim language into the 101 analysis to show consistency and to show through analysis of the claimed limitations. See MPEP 2106.
Appellant argues that the claims are directed to an improved computer tool that performs a specific ordered combination of computer operations to configure the data processing system to implement extracting relevant patient information. As discussed in the Specification at [0018]-[0019] the claims are directed to solving a technical problem with a specific improved computer tool solution.
Examiner respectfully disagrees. There is no problem described in the as-filed disclosure that was caused by the technological environment to which the claims are confined (a well-known, general purpose computer). The problem described in the disclosure is, at best, a business or data analysis problem; accuracy is not a technical problem that the computer caused. There is no physical improvement to the computer; it is not made to run faster, use fewer resources, or operate more efficiently. It is merely being used as a tool. Appellant’s claims are directed toward a mental process, but for the recitation of generic computer elements. The generic computer elements amount to directing the abstract idea to be performed on a computer. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. The computer components of the claim are existing technology used for their intended purpose. Appellant’s invention in the instant application is not understood to describe specific steps that effect an improvement in computer functionality, but is instead understood to be describing use of computer hardware as a tool to apply the abstract idea. See MPEP §2106.05(a)(II).
Appellant argues that the claims recite an improved computing tool since it performs artificial intelligence operations that are not generic data processing operations. In particular the system uses natural language processing techniques to assist the QA system. 
Examiner respectfully disagrees. Appellant’s claimed invention is not inventing natural language processing, they are merely using a well-understood, routine, and conventional computer as a tool for its intended purpose. The natural language processing element was considered an additional element. In the examination process Appellant submitted multiple non patent literature documents that is evidence that natural language processing is well-understood, routine, and conventional, therefore demonstrating that it is a generic computer operation that does not actually improve the computer.
Appellant argues that the claims do not recite a mental process. Examiner has not presented any evidence or analysis to support the conclusions. Appellant further argues that a human mind cannot parse a question using natural language processing techniques and to analyze the records for potential answers to the questions. The claims cannot practically be performed in the mind. 
Examiner has presented a prima facie case of subject matter ineligibility in accord with the 2019 PEG and MPEP thus satisfying the notice requirement. See MPEP 2106.07. The claims recite “an input question” about “a patient”. It would be practical for a doctor, for example, to have one question about one patient and then parse out the feature of their question, analyze the medical records to find “an initial entry” to the question, analyze the records for other contextually connected entries/answers, and decide which answer is the best answer to the question. Following the guidance and examples from the 2019 PEG, the claim limitations identified in the 101 analysis were determined to be an abstract idea within the Mental Process grouping, but for the generic computer elements. Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. See MPEP 2106.04(a)(2)(lll). 
A doctor can make an evaluation regarding the best answer to a question after looking into relevant sections of patient medical records and other contextually related sections of information. The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See MPEP 2106.04(a)(2)(lll). The remaining elements not included in the abstract idea, including the computer elements, were determined to be additional elements that were mere instructions to implement the abstract idea on a computer and/or extrasolution activity. Thus, the identified limitations encompassing the abstract idea fall within the mental process grouping.
Appellant argues the claims recite a practical application. The claims, similar to Example 37, recite a specific improvement over prior systems.
Examiner respectfully disagrees. Limitations that are not indicative of integration into a practical application are limitations that amount to mere instructions to use a computer to perform the abstract idea. See MPEP 2106.05(f). Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). Appellant’s invention in the instant application is not understood to describe specific steps that effect an improvement in computer functionality, but is instead understood to be describing use of computer hardware as a tool to apply the abstract idea. See MPEP §2106.05(a)(II). Thus, the claims do not recite an improvement to the computer technology. Additionally, the claims are dissimilar to Example 37. As Appellant pointed out, Example 37 of the PEG was directed at rearranging icons on an interface wherein the method automatically moved the most used icons to a position on the interface closest to the start icon based on the determined amount of use. The amount of use was determined by tracking the number of times each icon was selected over a period of time, tracking how much memory was allocated to the processes associated with each icon over a period of time, or manually entered by a user a number of ranking or ordering. The limitations recited in Example 37, are unlike the limitations recited in Appellant’s claims. Thus, the claims do not recite a practical application similar to that example. 
Examiner fails analyze the dependent claims and instead presents a form rejection. Similar to the McRo case, the claims actually recite a specific implementation than the previous manual process. 
Examiner respectfully disagrees. Starting on page 12 and through page 14 of the Final Office Action, Examiner has considered the dependent claims and provides a personalized analysis that is consistent with the PEG example rejection write-ups. The claimed invention in McRo was held to be subject matter eligible because the claimed invention performed a particular function (type of animation) that computer were not previously capable of being programmed to do. Previously the particular type of animation had to be performed by humans. The implementation of the claimed invention in McRo was thus seen to be an improvement to the computer. Importantly, the disclosure of McRo presented evidence that computers were previously unable to be programed to perform the particularly described animation. Unlike the McRo case, Appellant’s claims merely recite additional elements that are mere instructions to apply the abstract idea on a computer. See MPEP 2106.05(a), (f). Further, the Appellant has not pointed to and the Examiner cannot find any evidence on record that indicates that computers could not previously be programmed to perform the features of the claimed invention. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
Conferees:
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.